Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 1 of 18




                EXHIBIT “2”
  Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 2 of 18
                                                                                                       8/21/201910:0BAM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 36143409
                            2019-58186 / Court: 164                                                     By: Charlie Tezeno
                                                                                               Filed: 8/21/201910:0BAM
                                                                                                          ~




                               CAUSE NO. - - - - - - - - -

4020 SYN OTT LLC,                               §                  IN THE DISTRICT COURT
      Plaintiff,             §
                             §
                             §
¼                            §                                      HARRIS COUNTY, TEXAS
                             §
MESA UNDERWRITERS            §
SPECIALTY INSURANCE COMPANY, §
     Defundant               §                                            JUDICIAL DISTRICT

                              PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW 4020 Synott LLC (hereinafter "Plaintiff'), and complains ·of Mesa

Underwriters Specialty Insurance Company (hereinafter "Mesa Underwriters"). In support of its

claims and causes cif action, Plaintiff would respectfully show the Court as follows:

                                                    I.
                                        DISCOVERY LEVEL
        1.      Plaintiff intends for discovery to be conducted at Level 2, pursuant to Rule 190 of

the Texas Rules of Civil Procedure.

                                                    II.
                                  .TTJRISDICTION AND VENUE
        2.      This Court has jurisdiction to hear Plaintiff's claims under Texas common law and

Texas statutory law. Inarguably, the amount in controversy exceeds the minimum jurisdictional

limits of this Court. Additionally, Venue is mandatory and proper in Harris County, Texas, in

accordance with Tex. Civ. Prac. & Rem. Code § 15.002, as all or a substantial part of the events

giving rise· to this suit occurred within this county.




PLAINTIFF 4020 SYNOTT LLC'S ORIGINAL PETITION                                                  Page 1
  Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 3 of 18




                                                ill.
                                             PARTIES
         3.      Plaintiff is a company whose principal office is located m Houston, Harris

County, Texas.

         4.      Defendant Mesa Underwriters Specialty Insurance Company is a foreign insurer

doing business in Texas, which may be served with process by serving this Original Petition and

a copy of the citation to Corporation Service Company, d/b/a CSC-Lawyers Incorporating

Service, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

                                            IV.
                                   FACTUAL BACKGROUND

         5.      Plaintiff is a named insured under a commercial property insurance policy issued

by Mesa Underwriters, under Policy MP0042029002405 (hereinafter referred to as the "Policy").

         6.      On or about August 25, 2017, a storm hit the Harris area and Plaintiff's property

located at 4020 Synott road, Houston, Texas 77082 (hereinafter referred to as the "Property"),

was damaged. Pursuant to the obligations under the Policy, Plaintiff timely filed an insurance

claim.

         7.      Subsequently, Mesa Underwriters denied Plaintiff's claim.

         8.      The adjuster, assigned to the claim by Mesa Underwriters, conducted a

substandard investigation of the Property and damages, prepared a report that failed to include all

of the damages that were observed during the inspection, and undervalued the damages identified

during the inspection.

         9.      More specifically, upon acceptance of the claim by Mesa Underwriters,       Mesa

Underwriters sent out Robert Hartmann to perform an inspection of the Property and Plaintiffs




PLAINTIFF 4020 SYNOTT LLC'S ORIGINAL PETITION                                              Page 2
  Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 4 of 18




damages. On November 11, 2017, Robert Hartmann discovered covered damage, rendering a net

claim payment amount of $0.

        10.     In an effort of performing its due diligence,    Plaintiff sought an additional    and

competent opinion from BNRB Construction. BNRB Construction found that the total amount to

perform this job properly was 166,434.94, not $0, as Mesa Underwriters represented.

        11.     It is clear that Mesa Underwriters's unreasonable investigation was the cause of

Plaintiff's underpaid claim.

        12.     Further, Mesa Underwriters's performance of this results-based investigation of

Plaintiff's claim, led directly to a biased, unfair and inequitable evaluation of Plaintiff's losses to

the Property.

        13.     As a result of the above issues, Plaintiff did not receive the coverage for which its

had originally contracted with Mesa Underwriters. Therefore, Plaintiff has been forced to file

this suit in order to recover damages arising from the above-referenced conduct and from the

unfair refusal to pay insurance benefits in accordance with the Policy.

        14.     As indicated below, Plaintiff seeks relief under the common law, the Deceptive

Trade Practices-Consumer Protection Act and the Texas Insurance Code.

                                                  V.
                               CLAIMS AGAINST DEFENDANT

        15.     Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.

        16.     All conditions precedent to recovery by Plaintiff have been met or.have occurred.

        17.     All acts by Mesa Underwriters were undertaken and completed by its officers,

agents, servants, employees, and/or representatives. Such were either done with the full


PLAINTIFF 4020 SYNOTT LLC'S ORIGINAL PETITION                                                  Page 3
  Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 5 of 18




authorization or ratification of Mesa Underwriters and were completed in its normal and routine

course and scope of employment with Mesa Underwriters.

                                   1. BREACH OF CONTRACT

        18.    According to the policy that Plaintiff purchased, Mesa Underwriters had the

absolute duty to reasonably investigate Plaintiff's damages, and to properly pay Plaintiff's policy

benefits for the claims made due to the extensive storm-related damages.

        19.    As a result of the storm-related event, Plaintiff suffered extreme [external and

internal] damages.

       20.     Despite objective evidence of such damages, Mesa Underwriters has breached its

contractual obligations under the subject insurance policy by failing to pay Plaintiff benefits

relating to the cost to properly repair Plaintiff's Property, as well as for related losses. As a result

of this breach, Plaintiff has suffered actual and conseqµential damages.

              2. VIOLATIONS OF THE TEXAS DTPAAND TIE-IN-STATUTES

       21.     Mesa Underwri.ters's collective actions constitute violations of the Texas

Deceptive Trade Practices Act, including but not limited to, Sections 17.46(b)(5), (7), (12), (24),

and Sections 17.50(a)(3), (4) of the Texas Business & Commerce Code. Specifically in violation

of Section 17.46(b ), Mesa Underwriters collectively engaged in false, misleading, or deceptive.

acts or practices that included, but were not limited to:

               17.46(b)(5) - Representing that goods or services have sponsorship,
               approval, characteristics, ingredients, uses, benefits or quantities which they do
               not have or that a person has a sponsorship, approval, status; affiliation, or
               connection which the person does not;

               17. 46(b)(7) - Representing that goods or services are of a particular standard,
               quality, or grade, or that good are of a particular style or model, if they are of
               another;


PLAINTIFF 4020 SYNOTI LLC'S ORIGINAL PETITION                                                  Page 4
  Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 6 of 18




               17.46(b)(J2) - Representing that an agreement confers or involves rights,
               remedies, or obligations which it does not have or involve, or which are
               prohibited by law; and

               17.46(b)(24) - Failing to disclose information concerning goods or services which
               was known at the time of the transaction if such failure to disclose such
               information was intended to induce the consumer into a transaction into which the
               consumer would not have entered had the information been disclosed.

       22.     Moreover, and specifically in violation of Section 17.50(a), Mesa Underwriters

collectively engaged in the use of false, misleading and deceptive acts or practices outlined

above, to which Plaintiff relied on to its detriment, in addition to engaging in the following:

               17.50(a)(3) -An unconscionable action or course of action; and

               17.50(a)(4) - Violating Chapter 541 of the Texas Insurance Code.

       23.     As described in this Original Petition, Mesa Underwriters represented to Plaintiff

that the Policy and Mesa Underwriters's adjusting and investigative services had characteristics

or benefits that it actually did not have, which gives Plaintiff the right to recover under Section

17.46(b)(5) oftheDTPA.

       24.     As described in this Original Petition, Mesa Underwriters represented to Plaintiff

that the Policy and Mesa Underwriters's adjusting and investigative services were of a particular

standard, quality, or grade when they were of another, which also stands in violation of Section

l 7.46(b)(7) of the DTPA.

       25.     By representing that Mesa Underwriters would pay the entire amount needed by

Plaintiff to repair the damages caused by the storm event and then not doing so, Mesa

Underwriters has violated Sections l 7.46(b )(5), (7), (12), (24) and 17.50(a)(3) - (4) of the DTPA.




PLAINTIFF 4020 SYNOTT LLC'S ORIGINAL PETITION                                                Page 5
  Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 7 of 18




          26.    Mesa Underwriters's actions, as described herein, are unconscionable in that it

took advantage of Plaintiff's lack of knowledge, ability, and experience to a grossly unfair

degree.     Mesa Underwriters's unconscionable conduct gives Plaintiff the right to relief under

Section 17.50(a)(3) of the DTPA.

          27.    Mesa Underwriters's conduct, acts, omissions, and failures, as described in this

Original Petition, are violations of Chapter 541 of the Texas Insurance Code and are unfair

practices in the business of insurance in violation of Section l 7.50(a)(4) of the DTPA.

          28.    Plaintiff is a consumer, as defined under the DTPA, who purchased insurance

products and services from Mesa Underwriters. Plaintiff relied upon the foregoing false,

misleading, and deceptive acts or practices conducted by Mesa Underwriters to its detriment. As

a.direct and proximate result of Mesa Underwriters's collective acts and conduct, Plaintiff has

been damaged in an amount in excess of the minimum jurisdictional limits of this Court, for

which Plaintiff now sues.      All of the above-described acts, omissions, and failures of Mesa

Underwriters are a producing cause of Plaintiff's damages that are described in this Original

Petition.

          29.   Since Mesa Underwriters's collective actions and conduct were committed

knowingly and intentionally, Plaintiff is entitled to recover, in addition to all damages described

herein, mental anguish damages and additional penalty damages, in an amount not to exceed

three times such actual damages, for Mesa Underwriters having knowingly committed its

conduct. Additionally, Plaintiff is ultimately entitled to recover damages in an amount not to

exceed three times the amount of mental anguish and actual damages due to Mesa Underwriters

having intentionally committed such conduct.




PLAINTIFF 4020 SYNOTI LLC'S ORIGINAL PETITION                                              Page 6
  Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 8 of 18




        30.    As a result of Mesa Underwriters's unconscionable, misleading, and deceptive

actions and conduct, Plaintiff has been forced to retain the legal services of the undersigned

attorneys to protect and pursue these claims on its behalf. Accordingly, Plaintiff also seeks to

recover its costs and reasonable and necessary attorneys' fees as permitted under Section

17.50(d) of the Texas Business & Commerce Code, as well as any other such damages to which

Plaintiff may show itself to be justly entitled at law and in equity.

                      3. VIOLATIONS OF TEXAS INSURANCE CODE

A. CHAPTER 541

        31.    Mesa Underwriters's actions constitute numerous violations of the Texas

Insurance Code, including Sections 541.051, 541.060(a) and 541.061. Under, Section 541.051,

it is an unfair and deceptive act or practice in the business of insurance to:

               541.051(J)(A) - Making statements misrepresenting the terms of the policy; and

               541.05l(J)(B) -Making statements misrepresenting the benefits of the policy.

        32.     Continuing, in violation of Section 541.060(a), Mesa Underwriters engaged in

certain unfair settlement practices with respect to a claim by an insured that include the

following:

               541. 060(a)(l) - Misrepresenting a material fact or policy provision relating to
               coverage;

               541. 060(a)(2)(A) - Failing to make prompt, fair, and equitable settlement of a
               claim after the insurer's liability is established;

               541. 060(a)(2)(B) - Failing to promptly and fairly settle a claim under one portion
               of a policy in order to influence the claimant to settle an additional claim under
               another portion of the coverage;

               541.060(a)(3) - Failing to promptly provide a reasonable explanation of the basis
               for denial of a claim or for the offer of a compromise settlement;


PLAINTIFF 4020 SYNOTT LLC'S ORIGINAL PETITION                                             Page 7
  Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 9 of 18




              541.060(a)(4)(A) - Failing to affirm or deny coverage of a claim or to submit a
              reservation of rights within reasonable time;

              541.060(a)(4)(B) - Failing to submit a reservation of rights to a policyholder;

              541.060(a)(5) - Refusing, failing, or delaying an offer of settlement under
              applicable first-party coverage on the basis that other coverage may be available
              or that other parties may be liable for damages, unless specifically provided in the
              policy;

               and

              541. 060(a)(7) - Refusing to pay a claim without conducting a reasonable
              investigation of the details of the claim.

       33.    Further, Mesa Underwriters violated Section 541.061 of the Texas Insurance

Code, by committing unfair and deceptive acts or practices in the business of insurance to

misrepresent an insurance policy by:

              541.061(1) -Making an untrue statement of material fact;

              541.061(2) - Failing to state a material fact necessary to make other statements
              made not misleading, considering the circumstances under which the statements
              were made;

              541.061(3) - Making a statement in a manner that would mislead a reasonably
              prudent person to a false conclusion of a material fact;

              and

              541.061(5) - Failing to disclose a matter required by law to be disclosed,
              including failing to make a disclosure in accordance with another provision of this
              code.


B. CHAPTER 542

       34.    Mesa Underwriters's actions constitute numerous violations of Chapter 542 of the

Texas Insurance Code, including but not limited to, Sections 542.003 and 542.055 - 542.060.


PLAINTIFF 4020 SYNOTT LLC'S ORIGINAL PETITION                                             Page 8
 Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 10 of 18




Section 542.003 of the Texas Insurance Code expressly prohibits certain unfair settlement

practices as they relate to claims by insured parties of insurance policies. Based upon the conduct

of Mesa Underwriters to date, Mesa Underwriters has thus far committed the following

prohibited practices:

               542. 003(b)(J) - Knowingly misrepresenting to a claimant pertinent facts or
               policy provisions relating to coverage at issue;

               542.003(b)(2) - Failing to acknowledge with reasonable promptness pertinent
               communications relating to a claim arising under the insurer's policy;

               542.003(b)(3) - Failing to adopt and implement reasonable standards for the
               prompt investigation of claims arising under the insurer's policies;

               542.003(b)(4) - Not attempting in good faith to effect a prompt, fair, and
               equitable settlement of a claim submitted in which liability has become
               reasonably clear; and

               542.003(b)(5) - Compelling a policyholder to institute a suit to recover an
               amount due under a policy by offering substantially less than the amount
               ultimately recovered in a suit brought by the policyholder.

       35.     Mesa Underwriters has violated Sections 542.055 - 542.058 of Chapter 542 of the

Texas Insurance Code in its failure to adhere to the statutorily-prescribed deadlines in the

handling, adjustment and payment of insurance claims. More specifically, Mesa Underwriters

committed the following violations:

               542.055(a)(J) - Failing to acknowledge receipt of Plaintiff's claim within 15 days
               after Mesa Underwriters received notice of Plaintiff's claim;

               542.055(a)(2) - Failing to commence an investigation of Plaintiff's claim within
               15 days after Mesa Underwriters received notice of Plaintiff's claim;

               542. 055(a)(3) - Failing to request from the Plaintiff all items, statements, and
               forms that Mesa Underwriters reasonably believes , at the time, was required from
               Plaintiff, within 15 days after Mesa Underwriters received notice of Plaintiff's
               claim;



PLAINTIFF 4020 SYNOTT LLC'S ORIGINAL PETITION                                              Page 9
  Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 11 of 18




                542.056(a) - Failing to notify Plaintiff in writing of acceptance or rejection of a
                claim not later than the 15th business day after the date Mesa Underwriters
                received all items, statements, and forms required for Mesa Underwriters to
                secure final prof of loss;

                542.056(d) - Failing to accept or reject the claim not later than the 45th day after
                the date Defendant notified. Plaintiffs it needed more time to render its coverage
                decision;

                542. 057(a) -After notifying Plaintiff that it would pay the claim, failure to pay the
                claim or part of a claim within the fifth business day the notice was made; and

                542. 058(a) - Failing to, after receiving all items, statements, and forms reasonably
                requested and required under Section 542.055, Mesa Underwriters delayed
                payment of the claim for a period exceeding the period more than 60 days.

        36.     As a result of the above-referenced violations and acts committed by Mesa

 Underwriters, and in accordance with Section 542.060 of the Texas Insurance Code, Mesa

. Underwriters is liable to pay Plaintiff, in addition to the amount of the claim, simple interest on

 the amount ofthe claim as damages each year at the rate determined on the date of judgment by

 adding five percent to the interest rate determined under Section 304.003, Finance Code, together

 with reasonable and necessary attorney's fees. Plaintiff is also entitled to prejudgment interest on

 the amount of the claim, as provided by law. Interest awarded under this subsection as damages

 accrues beginning on the date the claim was required to be paid.

        37.     Since a violation of the Chapter 541 of the Texas Insurance Code is a direct

 violation of the DTPA, and because Mesa Underwriters's actions and conduct were committed

 knowingly and intentionally, Plaintiff is entitled to recover, in addition to all damages described

 herein, mental anguish damages and additional damages in an amount not to exceed three times

 the amount of actual damages, for Mesa Underwriters having knowingly committed such

 conduct.


 PLAINTIFF 4020 SYNOTI LLC'S ORIGINAL PETITION                                               Page 10
 Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 12 of 18




        38.     Additionally, Plaintiff is entitled to recover damages in an amount not to exceed

three times the amount of mental and actual damages for Mesa Underwriters having intentionally

committed such conduct.

        39.     As a result of Mesa Underwriters's Texas Insurance Code violations, Plaintiff has

been forced to retain the legal services of the undersigned attorneys to protect and pursue these

claims on its behalf. Accordingly, Plaintiff also seeks to recover its court costs, reasonable and

necessary attorneys' fees as permitted under Section 17.50(d) of the Texas Business &

Commerce Code or Section 541.152 of the Texas Insurance Code and any other such damages to

which.Plaintiff may show itself justly entitled by law and in equity.

 4. BREACH OF THE COMMON LAW DUTY OF GOOD FAITH AND FAIR DEALING

        40.     Mesa Underwriters has breached its common law duty of good faith and fair

dealing by underpaying Plaintiff's claim, inadequately adjusting Plaintiff's claim and failing to

conduct a reasonable investigation to determine whether there was a reasonable basis for Mesa

Underwriters's coverage decision.

                                                VI.
                                   WAIVER AND ESTOPPEL

        41.     Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.

        42.     Mesa Underwriters has waived and is estopped from asserting any defenses,

conditions, exclusions, or exceptions to coverage not contained in any Reservation of Rights or

denial letters to Plaintiff.




PLAINTIFF 4020 SYNOIT LLC'S ORIGINAL PETITION                                            Page 11
 Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 13 of 18




                                                VII.
                                            DAMAGES
        43.     Mesa Underwriters's acts have been the producing and/or proximate cause of

damage to Plaintiff, and Plaintiff seeks an amount in excess of the minimum jurisdictional limits

of this Court

        44.     More specifically, Plaintiff seeks monetary relief of over $100,000, but not more

than $200,000 including damages of any kind, penalties, costs, expenses, pre-judgment interest,

and attorney fees.

        45.     Furthermore, Mesa Underwriters's conduct was committed knowingly and

intentionally. Accordingly, Mesa Underwriters is liable for additional damages under Section

17.50(b)(l) of the DTPA, as well as all operative provisions of the Texas Insurance Code.

Plaintiff is, thus, clearly entitled to statutory penalty interest damages allowed by Section 542.060

of the Texas Insurance Code.

                                               VIII.
                                       ATTORNEY FEES

        46.     In addition, Plaintiff is entitled to all reasonable and necessary attorneys' fees

pursuant to the Texas Insurance Code, DTPA, and sections 38.001-.005 of the Civil Practice and

Remedies Code.

                                                IX .
                                        .JURY DEMAND
        47.     Plaintiff demands a jury trial and tenders the appropriate fee with this Original

Petition.




PLAINTIFF 4020 SYNOIT LLC' S ORIGINAL PETITION                                             Page 12
 Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 14 of 18




                                                   X.
               WRITTEN DTSCOYEBY PROPOUNDED TO Mesa Underwriters

A. REQUEST FOR DISCLOSURE

       48.       Pursuant to the Texas Rules of Civil Procedure, Plaintiff requests that Mesa

Underwriters disclose all information and/or material as required by Rule 194.2, paragraphs (a)

through (I), and to do so within 50 days of this request.

B. REQUEST FOR PRODUCTION

       49.       Pursuant to the Texas Rules of Civil Procedure, Plaintiff propounds the following

Requests for Production.

             a.      Please produce Mesa Underwriters complete claim files from the ·home,
             regional, local offices, and third party adjusters/adjusting firms regarding the claims
             that are the subject of this matter, including copies of the file jackets, "field" files and
             notes, and drafts of documents contained in the file for the premises relating to or
             arising out of Plaintiff's underlying claim.

             b.     Please produce the CV of the individual responding to these discovery
             requests.

             c.     Please produce the underwriting files referring or relating in any way to the
             policy at issue in this action, including the file folders in which the underwriting
             documents are kept and drafts of all documents in the file.

             d.     Please produce certified copy of the insurance policy pertaining to the claims
             involved in this suit.

             e.      Please produce the electronic diary, including the electronic and paper notes
             made by Mesa Underwriters claims personnel, contractors, and third party adjusters/
             adjusting firms relating to the Plaintiff's claims.

             f.       Please produce all emails and other forms of communication by and between·
             all parties in this matter relating to the underlying event, claims or the Property, which
             is the subject of this suit.

             g.     Please produce the adjusting reports, estimates and appraisals prepared
             concerning Plaintiff's underlying claim.


PLAINTIFF 4020 SYNOTT LLC'S ORIGINAL PETITION                                                  Page 13
 Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 15 of 18




             h.      Please produce the field notes, measurements and file maintained by the
             adjuster(s) and engineers who physically inspected the subject Property.

             i.      Please produce the emails, instant messages and internal correspondence
             pertaining to Plaintiff's underlying claim(s).

             j.      Please produce the videotapes, photographs and recordings of Plaintiff or
             Plaintiff's home, regardless of whether Mesa Underwriters intends to offer these
             items into evidence at trial.

C. INTERROGATORIES

       50.        Pursuant to the Texas Rules of Civil Procedure, Plaintiff propounds the following

Interrogatories.

             a.     Please identify any person Mesa Underwriters expects to call to testify at the
             time of trial.

             b.    Identify the individual responding to these discovery requests on behalf of
             Defendant, including his or her name, current occupation, and role in the Claim;

             c.      Please identify the persons involved in the investigation and handling of
             Plaintiff's claims for insurance benefits arising from damage relating to the
             underlying event, claims or the Property, which is the subject of this suit, and include
             a brief description of the involvement of each person identified, their employer, and
             the date(s) of such involvement.

             d.      If Mesa Underwriters or Mesa Underwriters's representatives performed any
             investigative steps in addition to what is reflected in the claims file, please generally
             describe those investigative steps conducted by Mesa Underwriters or any of Mesa
             Underwriters's representatives with respect to the facts surrounding the circumstances
             of the subject loss. Identify the persons involved in each step.

             e.      Please identify by date, author, and result the estimates, appraisals,
             engineering, mold and other reports generated as a result of Mesa Underwriters's
             investigation.

             f.      Please state the following concerning notice of claims and timing of payment:

                         1.     The date and manner in which Mesa Underwriters received
                                notice of the claim;


PLAINTIFF 4020 SYNOTT LLC'S ORIGINAL PETITION                                                Page 14
 Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 16 of 18




                     ii.    The date and manner in which Mesa Underwriters
                            acknowledged receipt of the claim;
                     iii.   The date and manner in which Mesa Underwriters commenced
                            investigation of the claim;
                     1v.    The date and manner in which Mesa Underwriters requested
                     from the claimant all items, statements, and forms t h a t      M esa
                     Underwriters reasonably believed, at the time,        would be required
                     from the claimant; and
                     v.     The date and manner in which Mesa Underwriters notified the
                     claimant in writing of the acceptance or rejection of the   claim.

          g.    Please identify by date, amount and reason, the insurance proceed payments
          made by Mesa Underwriters, or on Mesa Underwriters's behalf, to the Plaintiff.

          h.      Have Plaintiff's claims for insurance benefits been rejected or denied in full or
          in part? If so, state the reasons for rejecting/denying the claim.

          1.   When was the date Mesa Underwriters anticipated litigation?

         J.     Have any documents (including those maintained electronically) relating to
         the investigation or handling of Plaintiff's claims for insurance benefits been
         destroyed or disposed of? If so, please identify what, when and why the document
         was destroyed, and describe Mesa Underwriters's document retention policy.

          k.     Does Mesa Underwriters contend that the insured premises was damaged by
          storm-related events? If so, state the general factual basis for this contention.

          I.     Does Mesa Underwriters contend that any act or omission by the Plaintiff
          voided, nullified, waived or breached the insurance policy in any way? If so, state the
          general factual basis for this contention.

          m.      Does Mesa Underwriters contend that the Plaintiff failed to satisfy any
          condition precedent or covenant of the policy in any way? If so, state the general
          factual basis for this contention.

          n.     How is the performance of the adjuster(s) involved in handling Plaintiff's
          claims evaluated? State the following:

                     1.      what performance measures are used; and
                     11.     describe Mesa Underwriters's bonus or incentive plan for
                             adjusters.

                                              XI.


PLAINTIFF 4020 SYNOTI LLC'S ORIGINAL PETITION                                             Page 15
 Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 17 of 18




                                  CONCLUSION AND PRAYER

        51.     Plaintiff prays that judgment be entered against Mesa Underwriters Specialty

Insurance Company, and that Plaintiff be awarded all of its actual .damages, consequential

damages, prejudgment interest, additional statutory damages, post judgment interest, reasonable

and necessary attorney fees, court costs and for all such other relief, general or specific, in law or

in equity, whether pied or un-pled within this Original Petition.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays its be awarded all such relief

to which its is due as a result of the acts of Mesa Underwriters Specialty Insurance Company,

and for all such other relief to which Plaintiff may be justly entitled.

                                               Respectfully submitted,

                                               THE Voss LAW FIRM, P.C.

                                               Isl Vincenzo .J Santini
                                               Vincenzo J. Santini
                                               Texas Bar No. 24064310
                                               The Voss Law Center
                                               26619 Interstate 45 South
                                               The Woodlands, Texas 77380
                                               Telephone: (713) 861-0015
                                               Facsimile: (713) 861-0021
                                               vince@vossl awfirm. com

                                               ATTORNEY FOR PLAINTIFF




PLAINTIFF 4020 SYNOIT LLC'S ORIGINAL PETITION                                               Page 16
---------nwm:l!!l"JR~-:1,~,,~:i;!i,1m1·=»w=·
                                         ==------[_::-_:::::;::::::------
                               Case 4:19-cv-03842 Document 1-2 Filed on 10/04/19 in TXSD Page 18 of 18
                                                                                                                                                                                                7




                                                                                                                                                                                                    -   -




   OVA CONSULTING SERVICES _
   14013 SILVER FALLS COURT
   CONROE, TX 77384
                                               ~ ~,~11~11111~1~11,mu~~
                                                 7016   060 □   00 □□   1884   117 □
                                                                                                                                                             ;   ~j            li1fI,!·
                                                                                                                                                             c' __ ,,_.,,,,_...,_. ________ S




                                              Mesa Underwriters Specialty Ins.
                                              clo Corporation Service Co.
                                              211 E. 7th Street, Suite 620
                                              Austin, TX 78701




                                                                                       l1l;l1 1111·1 11•··1111;11· 11111· 111· it I I·· 1· 11•111111 1;;1;
